Citation Nr: 0004403	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for a left eye injury.

5.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

These matters came to the Board of Veterans' Appeals (Board) 
from a January 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the claims of service connection for hearing 
loss, tinnitus, residuals of left eye trauma, and sinus 
problems.  A notice of disagreement with regard to the issues 
of service connection for hearing loss, left eye trauma and 
sinus problems was submitted in March 1997.  A statement of 
the case, which addressed the issues raised in the notice of 
disagreement, was issued in May 1997.  The veteran filed his 
substantive appeal in September 1997.  In November 1997, the 
veteran appeared and testified before a hearing officer at 
the RO regarding all issues listed on the face of this 
decision.  The issue of service connection for tinnitus was 
incorporated into the issue of service connection for hearing 
loss in supplemental statements of the case issued in April 
1998 and January 1999.  The veteran did make a request for a 
hearing before a member of the Board, but he later withdrew 
that request.  

In 1982, the veteran commenced a claim alleging entitlement 
to service connection for PTSD.  In an April 1982 decision, 
the RO denied the claim.  Notice of the RO's denial and 
information concerning the veteran's appellate rights were 
addressed in a letter dated in May 1982.  The veteran did not 
initiate appellate action.  As a result, the decision became 
final.  In 1997, the veteran applied to reopen the claim.  In 
June 1997, the RO denied the claim of service connection for 
PTSD, the veteran submitted a notice of disagreement with 
that determination, and a statement of the case was issued.  
The veteran testified regarding this claim in November 1997.  
A supplemental statement of the case issued in January 1999 
reflects consideration of the issue of new and material 
evidence.  


FINDINGS OF FACT

1.  There is no competent evidence of record which 
establishes the current existence of a hearing loss 
disability, or a nexus (connection) between such disability 
and service.

2.  There is no competent evidence of record of a nexus 
between the current diagnosis of tinnitus and exposure to 
noise during service.  

3.  There is no competent evidence of record of the 
incurrence of a sinus condition during service, or of a nexus 
between a current sinus condition and service, including 
exposure to Agent Orange.  

4.  There is no competent evidence of record of a nexus 
between mosquito bites to the left side of the face or any 
other disease or injury in service and current diagnoses of 
myopia, presbyopia, or traumatic iritis.  

5.  In an unappealed decision of April 1982, the RO denied 
the claim of service connection for PTSD on the basis that it 
was not shown by the evidence of record. 

6.  The evidence reviewed and submitted since the RO denied 
the claim in April 1982 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hearing loss.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1999). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991). 

3.  The veteran has not submitted a well-grounded claim for 
service connection for a sinus condition.  38 U.S.C.A. § 
5107(a) (West 1991). 

4.  The veteran has not submitted a well-grounded claim for 
service connection for a left eye injury.  38 U.S.C.A. § 
5107(a) (West 1991). 

5.  The RO's April 1982 denial of the claim of entitlement to 
service connection for PTSD is final; evidence submitted 
since that denial is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Hearing Loss, Tinnitus, 
a Sinus Condition, and a Left Eye Injury

I.  Factual Background

The veteran's medical history report completed for his 
enlistment examination in March 1969, is negative with regard 
to sinus conditions, left eye problems, hearing loss, or 
tinnitus.  The enlistment examination report of March 1969 
reveals a normal examination of the eyes and distant vision 
of 20/20 bilaterally.  The sinuses were normal.  Regarding 
the veteran's hearing, pure tone thresholds, in decibels, 
were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
5
LEFT
0
5
0
5

A review of the service medical records show that in November 
1970, the veteran was seen for complaints of a stuffy nose, 
and was diagnosed with an upper respiratory infection.  The 
separation examination report of March 1971 reflects a normal 
examination of the sinuses and eyes.  Distant vision was 
20/20 bilaterally.  Hearing loss and tinnitus were not noted.  

In a note and report provided by Dr. Low, he indicated that 
in October 1991 a foreign body was removed from the veteran's 
left ear.  In April 1996, he was diagnosed with bilateral 
sensorineural hearing loss and his ear, nose and throat 
examination was normal.  

A VA examination was conducted in August 1996.  At that time, 
the veteran reported that his hearing loss is greater in the 
left ear than the right, and that he was exposed to noise 
from flying helicopters during service.  He also noted that 
he had a medical history of sinus problems and seasonal 
allergies.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
5
10
10
20
11
LEFT
5
5
10
20
35
18

Speech audiometry revealed speech recognition ability of 100 
percent for each ear.  For the right ear, the examiner 
determined that thresholds were within normal limits through 
4000 Hertz with a moderately severe sensorineural hearing 
loss at 6000 and 8000 Hertz.  For the left ear, the examiner 
found that hearing thresholds were within normal limits 
through 3000 Hertz with a mild to moderately severe 
sensorineural hearing loss between 4000 and 8000 Hertz.  

During the examination, the veteran reported that tinnitus 
was present in the left ear, and that it was a ringing tone.  
The veteran stated that it began intermittently while he was 
in service and had been constant for the past seven years.  
He noted that it does not distract him from his activities of 
daily living.  

The veteran was also given a visual examination in August 
1996.  It was noted that his medical history was significant 
for allergies, and he did not have a significant ocular 
history.  His best-corrected distance acuity was 20/20 
bilaterally.  The examiner diagnosed myopia and presbyopia.  

In a September 1996 VA examination report, the examiner found 
that there was no active ear disease, and that he has 
bilateral sensorineural hearing loss.  The examiner commented 
that there was no clinical evidence of active nasal and sinus 
disease.  The examiner found that there was tinnitus by 
history.  

Private reports dated in July 1990, reflect the treatment of 
traumatic iritis of the left eye following a motor vehicle 
accident.  The remaining entries, from 1993 and 1995, show 
that the veteran was diagnosed with myopia and presbyopia.  

The reported impressions from an x-ray report of December 
1997 include mild mucosal thickening in the maxillary, 
ethmoid, sphenoid and left frontal sinus.  The examiner also 
found that there was mild mucosal disease of the osteomeatal 
unit in the region of the infundibulum bilaterally.  There 
were no findings of mass lesion or destructive process.  

In November 1997, the veteran testified that during service, 
he flew five hours a day in a helicopter and did not wear ear 
protection or a helmet.  Upon his return from various 
missions, it would take about a half an hour for his hearing 
to return.  He usually would go to family physicians for 
earaches, and eventually he noticed a decline in his hearing.  
The ringing in his ears began sometime after 1980, and it 
bothers him during the nighttime when he sleeps.  

Regarding the left eye, he testified that he was bitten on 
the face and hands by mosquitoes while sleeping, and that he 
was treated at a field hospital for lost sight.  He noted 
that this affected the left side of his face, including his 
eyes and sinuses.  From what he could recall, he was taken 
off of duty for a couple of days and was treated for the 
bites.  He did not wear glasses at that time, and he went to 
Lens Crafters around 1980 for prescription glasses.  
Currently, he goes to an optometrist on a regular basis.  The 
veteran relayed the story to his optometrist, but he did not 
feel that the eye trauma would have been caused by the bites.  
However, the veteran doubted this conclusion since he was not 
certain if his optometrist understood the extent of the 
exposure to the mosquitoes.  He was given a new prescription 
this year, and the optometrist did not mention if he has an 
astigmatism or any problems in the back of the eye.  

Regarding his sinuses, he currently does not receive 
treatment for the condition.  The veteran's family physician 
informed him that he should undergo surgery.  He is currently 
considering that option.  He sleeps with a machine that 
cleans the air at night and at one time he used to use 
humidifiers.  He does not take any medication for his 
sinuses.  He also pointed out that he thought that his sinus 
problems could be related to exposure to Agent Orange.  

II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Where a veteran served 90 days or more during a period of war 
and organic disease of the nervous system, such as 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of well-grounded 
claims under 38 U.S.C.A. § 5107(a) for service connection for 
a left eye injury, a sinus condition, hearing loss and 
tinnitus.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claims 
are not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether these claims are well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service records, VA examination reports and 
the veteran's statements and testimony.  

In this case, the first requirement for a well-grounded claim 
has not been met with regard to the claim of service 
connection for hearing loss.  Although Dr. Low's reports 
reflect a diagnosis of bilateral high frequency sensorineural 
hearing loss, the 1996 VA audiometric data do not meet the 
regulatory criteria for hearing loss disability.  See 
38 C.F.R. § 3.385.  Further, the conclusions of record 
regarding the sensorineural hearing loss do not include 
medical opinions which link those findings to the veteran's 
report of noise exposure during service, or state that the 
veteran's hearing loss became manifest to a compensable 
degree within the year after his separation from service.  
Therefore, even if the regulatory criteria were met in this 
case, the nexus requirement for a well-grounded claim would 
not have been satisfied. 

The Board does find that the first requirement for a well-
grounded claim has been met with regard to the issues of 
service connection for a left eye disability, a sinus 
condition and tinnitus.  The treatment records dated in the 
1990s reflect diagnoses of myopia, presbyopia, and traumatic 
iritis.  Regarding the sinuses, there have been findings of 
mucosal thickening and disease of the osteomeatal unit.  
Also, a diagnosis of tinnitus has been noted.  Although the 
first requirement for a well-grounded claim has been met with 
regard to the claims of service connection for tinnitus, a 
sinus condition and a left eye disorder, the remaining 
requirements for a well-grounded claim have not been met.

The veteran's recollection of the environment he was in 
during service is sufficient to show that he suffered from 
mosquito bites along the left side of his face and that he 
was exposed to noise.  Normally, where the issue is factual 
in nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony may constitute sufficient evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  However, the 
medical evidence does not support this contention or indicate 
that the current conditions were incurred during service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In this case, the medical reports of record lack opinions 
regarding the date of onset of the left eye and sinus 
conditions, or linking any of these conditions to events 
which occurred during the veteran's service.  In fact, during 
his hearing the veteran testified that his optometrist did 
not feel that the problems with his left eye were related to 
mosquito bites.  Furthermore, the treatment records from that 
optometrist do not indicate that the diagnoses of eye 
conditions were linked to the veteran's service. 

The service medical records show that the veteran suffered 
from an upper respiratory infection in November 1970, but his 
examination was negative at the time of discharge in 1971 and 
a sinus or nasal disease was not found on VA examination of 
1996.  The first documented findings of a sinus condition 
appear many years after service in the December 1997 x-ray 
report.  Therefore, the Board conclude that the upper 
respiratory infection treated in 1970 was acute and 
transitory.  Furthermore, the evidence lacks a medical 
opinion linking the infection to any current respiratory 
condition.  

The veteran has made reference to Agent Orange exposure as a 
cause of his sinus condition.  The Board points out that the 
presumption of service connection does not arise because, 
although the veteran served in Vietnam during the period 
between January 9, 1962, and May 7, 1975, he does not have a 
disease listed under 38 C.F.R. § 3.309(e), as required under 
38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, as noted above, 
there are no medical opinions of record which link any aspect 
of the veteran's service to his sinus condition. 

The evidence of record is void of medical opinions which link 
the current findings of tinnitus to exposure to noise during 
service.  Therefore, the only evidence that remains regarding 
these claims, consists of the veteran's contentions.  

The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's bare assertions regarding the causes 
of his current left eye, sinus conditions and tinnitus do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well grounded, and the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Accordingly, the veteran cannot invoke 
the VA's duty to assist in the development of the claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 
Vet. App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the statement of the case.  To obtain further 
consideration of the matters on appeal before the Board, the 
veteran may file a claim supported by medical evidence 
demonstrating a diagnosis of hearing loss, and connecting his 
left eye, sinus conditions and tinnitus to his service.  


Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Entitlement to Service 
Connection for PTSD

The service medical records show that in January 1971, the 
veteran complained of being nervous and edgy most of the 
time.  He would become angry when told to do things, and he 
had difficulty falling asleep.  He wanted something to help 
him relax.  The March 1971 separation examination and medical 
history reports are negative with regard to the diagnosis or 
treatment of psychiatric disorders.  

The service records do not reflect awards or decorations 
associated with combat service.  The records do show that he 
served in Vietnam from January 1970 to March 1971.  

Records from Fair Oaks Hospital show that the veteran was 
admitted in December 1981 because of impaired functioning due 
to excessive alcohol intake.  The final diagnoses were 
alcohol dependence, cannabis abuse, personality disorder with 
sociopathic traits, and compulsive gambling.  

In 1982, the veteran commenced a claim alleging entitlement 
to service connection for PTSD.  In an April 1982 decision, 
the RO denied the claim on the basis that it was not shown by 
the evidence of record.  Appellate action was not initiated, 
and the decision became final.  Decisions of the RO are final 
under 38 U.S.C.A. § 7105 (West 1991); however, the VA must 
reopen the claim and review the former disposition of the 
case where new and material evidence is submitted with regard 
to that previously disallowed claim.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the April 1982 denial of the claim.  That evidence 
consists of additional service records, a VA examination 
report, and the veteran's statements and testimony.  

The additional service records show that while in Vietnam, 
the veteran served as a personnel specialist with Co A 229th 
AVN Bn 1st CAV Div (AM) and as a company clerk with HHC 229 
AVN Bn 1st Air CAV Div.  Under the list of campaigns, an 
unnamed campaign commencing on November 1, 1969, was noted.  

A VA examination was conducted in February 1997.  The 
examiner concluded that the veteran served in the military 
and encountered some stressful events, but his functioning at 
the time was not impaired as a result of the events and he is 
not preoccupied with them currently.  The examiner did not 
see any significant signs or symptoms of major mental 
illness, except for a possible problem with alcohol.  His 
work performance was considered good, his ADLs fine, and he 
socializes.  The examiner concluded that the veteran did not 
meet the criteria for PTSD, and reported a diagnostic 
impression of rule out alcohol abuse.  

In a March 1997 statement, the veteran reported his 
stressors.  He recalled that around the spring or summer of 
1970, he switched guard duty with a sergeant who was hit in 
the face with shrapnel that night.  Around the winter of 1970 
or 1971, he witnessed a cobra gun ship crash and burn at Ben 
Hoa.  He also remembered that people he flew with died in 
crashes, including several pilots.  

In November 1997, the veteran testified that he experiences 
flashbacks and nightmares.  He is not being treated for PTSD 
and he has never been told by a mental health professional 
that he has this condition.  He indicated that he wanted the 
events to be on record and allow professionals to determine 
if he has PTSD.  He also presented his recollections of 
events that occurred during his service in Vietnam.  

Just as in 1982, there is no evidence that the veteran 
currently suffers from PTSD, which is a required element to 
establish a claim for the disorder.  Essentially, the veteran 
admitted to the lack of a diagnosis during his personal 
hearing in November 1997, and that he was just noting his 
recollections for the record.  Therefore, the evidence is not 
new and material with regard to the issue of a diagnosis of 
the condition.  

The additional service records and the veteran's reported 
stressors are new, but not material.  At this point, this 
evidence is merely additional information regarding his 
service and statements of his experiences while in Vietnam, 
since the veteran has not even been diagnosed with the 
claimed condition.  

Based on the above discussion, it is the determination of the 
Board that the evidence presented by the veteran with regard 
to his claim of entitlement to service connection for PTSD is 
not new and material, thus the claim will not be reopened. 


ORDER

The claim of entitlement to service connection for hearing 
loss is not well grounded, and the appeal is denied.  

The claim of entitlement to service connection for tinnitus 
is not well grounded, and the appeal is denied.  

The claim of entitlement to service connection for a sinus 
condition is not well grounded, and the appeal is denied.  

The claim of entitlement to service connection for a left eye 
injury is not well grounded, and the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
PTSD, and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

